     Case 1:17-cv-01659-NONE-BAM Document 40 Filed 04/29/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    MALCOLM TANDY LAMON STROUD,                      Case No. 1:17-cv-01659-NONE-BAM (PC)
12                       Plaintiff,                    ORDER GRANTING DEFENDANTS’
                                                       MOTION TO MODIFY DISCOVERY AND
13           v.                                        SCHEDULING ORDER DEADLINES
14    PRUITT, et al.,                                  (ECF No. 39)
15                       Defendants.
16

17          Plaintiff Malcolm Tandy Lamon Stroud (“Plaintiff”) is a state prisoner proceeding pro se

18   and in forma pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This action

19   proceeds on Plaintiff’s first amended complaint against Defendant Pruitt for sexual abuse in

20   violation of the Eighth Amendment and against Defendants Pruitt and Smith for discrimination in

21   violation of the Equal Protection Clause of the Fourteenth Amendment.

22          The Court issued a discovery and scheduling order on September 9, 2019, setting the

23   deadline for the completion of all discovery for May 9, 2020 and the deadline for filing

24   dispositive motions other than a motion for summary judgment for failure to exhaust for July 20,

25   2020. (ECF No. 27.)

26          On December 9, 2019, Defendants filed a motion for summary judgment for failure to

27   exhaust administrative remedies. (ECF No. 29.) The motion is fully briefed and pending before

28   the Court. (ECF Nos. 29, 33, 37, 38.)
                                                       1
     Case 1:17-cv-01659-NONE-BAM Document 40 Filed 04/29/20 Page 2 of 3

 1          Currently before the Court is Defendants’ motion to modify the scheduling order, filed

 2   April 27, 2020. (ECF No. 39.) Defendants request that the Court extend the current May 9, 2020

 3   discovery deadline until July 9, 2020, for the limited purpose of allowing Defendants to take

 4   Plaintiff’s deposition, and extend the dispositive motion deadline from July 20, 2020 until

 5   September 20, 2020. In the alternative, Defendants request that all further deadlines be stayed

 6   pending resolution of Defendants’ exhaustion motion for summary judgment. Defendants argue

 7   that good cause exists for the request because, due to the COVID-19 pandemic, they are unable to

 8   take Plaintiff’s deposition before the close of discovery. Defendants contend that a deposition is

 9   needed to determine whether a substantive summary judgment motion is appropriate, and if not

10   appropriate or successful, will be needed to defend this case at trial. Alternatively, Defendants

11   argue that the Court should stay further deadlines pending resolution of Defendants’ exhaustion

12   summary judgment motion, which, if granted, would dispose of Plaintiff’s case. (Id.)

13          Plaintiff has not yet had an opportunity to file a response, but the Court finds a response is

14   unnecessary. The motion is deemed submitted. Local Rule 230(l).

15          Having considered the request, the Court finds good cause to grant the request to stay the

16   current discovery and dispositive motion deadlines pending resolution of Defendants’ exhaustion

17   summary judgment motion. Fed. R. Civ. P. 16(b)(4). Defendants have worked diligently to meet

18   the deadlines set by the Court for taking Plaintiff’s deposition, but the current discovery and

19   dispositive motion deadlines are no longer feasible due to the circumstances surrounding the

20   COVID-19 outbreak. Further, a ruling in favor of Defendants on the pending exhaustion
21   summary judgment motion may dispose of this action entirely. The Court finds that Plaintiff will

22   not be prejudiced by the extension granted here.

23          For the reasons stated above, IT IS HEREBY ORDERED as follows:

24          1. Defendants’ motion to modify discovery and scheduling order deadlines, (ECF No.

25              43), is GRANTED;

26          2. The discovery and dispositive motion deadlines are VACATED; and
27   ///

28   ///
                                                        2
     Case 1:17-cv-01659-NONE-BAM Document 40 Filed 04/29/20 Page 3 of 3

 1         3. As necessary and appropriate, the Court will reset the deadlines following resolution

 2               of the pending motion for summary judgment for failure to exhaust.

 3
     IT IS SO ORDERED.
 4

 5      Dated:     April 29, 2020                           /s/ Barbara   A. McAuliffe          _
                                                      UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
